Citation Nr: 1045964	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the Special Philippine 
Scouts from March 1946 to February 1949.  He died in November 
2008.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 decision rendered by the Manila, 
Republic of Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2010, the appellant and her son testified at a 
hearing at the RO before the undersigned.  A transcript of the 
proceeding is of record.  

In the decision herein, the Board addresses the appellant's claim 
for eligibility to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  In her notice of disagreement to the 
RO decision on appeal, she alleges that the Veteran had a 
psychiatric disability that was incurred during service.  It is 
unclear what relief she seeks or under what theory of entitlement 
benefits could be awarded.  As such, to this extent, she is 
invited to contact the RO for purposes of filing any claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in November 2008, prior to the enactment of the 
American Recovery and Reinvestment Act in February 2009.  



CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the 
Filipino Veterans Equity Compensation Fund are not met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Here, the Board finds that because that claim is limited to 
statutory interpretation, the notice provisions do not apply in 
this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is 
not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

As set forth in more detail below, the facts in this case are not 
in dispute and the appellant's appeal must be denied as a matter 
of law.  Thus, the Board finds that any deficiency in VA's VCAA 
notice or development action is harmless error.  Pratt v. 
Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  

II.  Background and Analysis

Review of the Veteran's claims file reveals that in a November 
2007 decision, the Board denied a claim to reopen service 
connection for schizophrenia.  The Veteran did not appeal that 
decision, however, in August 2008, he filed a Motion for 
Reconsideration.  In November 2008, the Veteran died.  In 
December 2008, the Board denied the Motion for Reconsideration.  

In March 2009, the RO received appellant's application for one-
time payment from the Filipino Veterans Equity Compensation Fund.  
The document was signed by the appellant, as surviving spouse of 
the Veteran.  

In September 2009, the RO denied the claim, noting that the claim 
must be filed by the Veteran during his lifetime.  In her notice 
of disagreement, filed in February 2010, the appellant stated 
that the Veteran incurred a psychiatric disability during his 
active duty service.  She further stated she was claiming any 
benefits deprived to him by the Board.  

The Board has reviewed the evidence of record to determine if the 
appellant is eligible to claim entitlement to a one-time payment 
under the Filipino Veterans Equity Compensation Fund (hereinafter 
referred to as the "Fund") or whether she may establish 
eligibility on an accrued basis; in essence, standing in the 
shoes for the deceased Veteran.  

As to the appellant's eligibility to claim a one-time payment 
under the Fund, the Board notes that the Philippine Islands 
became a United States possession in 1898 when they were ceded 
from Spain following the Spanish-American War.  During World War 
II, various military units, including the regular Philippine 
Scouts, the new Philippine Scouts, the Guerrilla Services, and 
more than 100,000 members of the Philippine Commonwealth Army, 
were called into the service of the United States Armed Forces of 
the Far East by President Franklin D. Roosevelt.  See Military 
Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current 
law, however, provides that the service of certain Filipino 
veterans does not entitle them to receive full benefits 
administered by the Secretary U.S. Department of Veterans 
Affairs.  38 U.S.C.A. § 107 (West 2002).  

On February 17, 2009, the President signed the American Recovery 
and Reinvestment Act, intended for "job preservation and 
creation, infrastructure and investment, energy efficiency and 
science, assistance to the unemployed, and State and local fiscal 
stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  
The legislation included a provision for the creation of the 
Filipino Veterans Equity Compensation Fund, providing one-time 
payments to "eligible persons" in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.  
Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  
The Secretary of the Department of Veterans Affairs was charged 
with administering payments from the Fund to eligible persons.  

An "eligible person" is defined as any person who served before 
July 1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941,  
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
who served in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  
Additionally, the person must have been discharged or released 
from such service under conditions other than dishonorable.  Pub. 
L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  
Significantly, subsection (c) of Section 1002 defines how and 
when a claim for payment from the fund is made.  

It provides:  Payments.-  (1) In General.-  The Secretary may 
make a payment from the compensation fund to an eligible person 
who, during the one-year period beginning on the date of the 
enactment of this Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  (2) Payment to Surviving Spouse.-  If an eligible 
person who has filed a claim for benefits under this section dies 
before payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.  Pub. L. No. 111-5, § 1002(c), 123 Stat. 
115, 200-202 (2009)(emphasis added).  

Here, there is no question that the Veteran has the requisite 
service in the Special Philippine Scouts and thereby meets the 
definition of an "eligible person" under the law.  When an 
"eligible person" dies, the law makes provision for payment to 
a surviving spouse, such as the appellant, provided however, that 
the Veteran has first filed a claim for benefits.  

Here, the Veteran died in November 2008, prior to the passage of 
the law in February 2009 establishing the Fund.  Thus, he could 
not have filed a claim for compensation from the Fund.  The law 
contains no provisions providing for application for compensation 
prior to the establishment of the Fund.  Even if such provision 
were in place, there is no evidence of a claim for benefits 
during the Veteran's lifetime.  This is a case where the law is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  While 
the Board is sympathetic to the appellant's claim, and grateful 
for the Veteran's service to this country, it finds no 
entitlement under the law to the benefits she seeks.  The 
appellant does not meet the basic eligibility requirements for a 
one-time payment from the Fund.  Therefore, the claim must be 
denied based upon a lack of entitlement under the law.  

ORDER

The appellant is not eligible for a one-time payment from the 
Filipino Veterans Equity Compensation Fund; the claim is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


